Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
The closest prior art (“Coordinated VM Resizing and Server Tuning: Throughput, Power Efficiency and Scalability” by Guo et al., “Multi-Agent Deep Reinforcement Learning” by Egorov et al. US 10,558,483 to Balma et al. and US 2019/0302310 to Fox et al. ) discloses or suggests:
mapping, by the processor, a state of the data center in a data center domain as an image in a gaming domain (Guo pg. 291, col. 2, last partial par. “state space (S) is represented as a collection of state vectors (s)”, Egorov pg. 1, col. 2, 1st full par. “an image like representation”), wherein the map comprises: 
for each type of resource included in the software defined infrastructure, representing the type of resource as one or more arrays of pixels of the image by encoding capacity and input/output (I/O) load of the type of resource into pixel values for the one or more arrays of pixels (Guo pg. 289, col. 2, 2nd par. “VM capacity”, par. bridging pp. 291 and 292 “the resource type”, Egorov pg. 3, col. 1, 1st partial par. “encodes … the global state in its pixel values”, Balma col. 10, lines 24-27 resource utilization may include … network utilization”); and 
representing a service level agreement (SLA) of the computing environment as a color coded region of the image by encoding application response time of the computing environment into pixel values for the color coded region (Guo pg. 291, col. 2, 1st full par. “SLA requirement”, Egorov pg. 3, col. 1, 1st partial par. “encodes … the global state in its pixel values”, Fox, par. [0165] “color coding a state variable in the estate”); and 
implementing, by the processor, a plurality of cognitive agents to perform adaptive deep reinforcement learning using the image to reconfigure the software defined infrastructure based upon changes in the computing environment that are represented by changes in pixel values of the image (Guo pg. 290, col. 1, 1st full par. “two corresponding reinforcement learning agents”, Egorov Abstract “apply deep reinforcement learning techniques”), wherein each cognitive agent of the plurality of cognitive agents trains and learns differently from one another (Guo pg. 291, col. 2, 1st partial par. “feeds the power consumption data into the power agent. The performance agent obtains the performance data via the performance monitor”), each cognitive agent of the plurality of cognitive agents evaluates a respective managed environment and respective different components within the data center based on different application programming interfaces of the software defined infrastructure (Guo pg. 291, par. bridging  the cols. “VMware’s Intelligent Power Management Interface … the performance monitor of each application”), and each cognitive agent is configured to add, remove, and migrate a resource (Guo pg. 289, col. 2, last full par. “VM resizing and server parameter tuning”.

The closest prior art does not fairly disclose or suggest:
representing a service level agreement (SLA) of the computing environment as a color coded region of the image by encoding application response time of the computing environment into pixel values for the color coded region 
wherein the pixel values for the color coded region change from green values to red values in response to the application response time of the computing environment increasing, each cognitive agent is configured to add one or more resources in response to the pixel values for the color coded region changing to red values, and capacity and I/O load of the one or more resources added are encoded into higher red, green, and blue values than other pixel values of the one or more arrays of pixels.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728.  The examiner can normally be reached on Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON D MITCHELL/Primary Examiner, Art Unit 2199